Name: Commission Regulation (EC) No 181/94 of 28 January 1994 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 1 . 94 Official Journal of the European Communities No L 24/39 COMMISSION REGULATION (EC) No 181/94 of 28 January 1994 on the supply of vegetable oil as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third deadline for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 4 809 tonnes of vegetable oil ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Article 1 Vegetable oil shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 January 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 108. No L 24/40 Official Journal of the European Communities 29. 1 . 94 ANNEX I LOTS A, B, C, D, E, F 1 . Operation Nos ('): see Annex II 2. Programme : 1993 3. Recipient (2) : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Roma ; tel . (39-6) 57 971 ; telex 626675 I WFP 4. Representative of the recipient : OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) ( 10) (n) : OJ No C 114, 29. 4. 1991 , p. 1 (under IIIAl (a)) 8 . Total quantity : 2 834 tonnes net 9. Number of lots : 6 (see Annex II) 10 . Packaging and marking (*) (12) : OJ No C 114, 29. 4. 1991 , p. 1 (under IIIAll , IIIA2.3 and IIIA3) in containers  five litre metal canister without cardboard cross-pieces (lots A-E) ; metal casks (lot F)  markings in English (B 3 + D, E, F) and in French (A, C + B 1 H- B 2)  supplementary markings : 'PAM' (lots AC + B1 + B2); 'WFP' (B 3 + lots D, E, F) + 'Expiry date (lote E)  Additional information : see Annex II 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 14. 3  3. 4. 1994 18 . Deadline for the supply :  19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 15. 2. 1994 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 1 . 3. 1994 (b) period for making the goods available at the port of shipment : 28 . 3  17. 4. 1994 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 15. 3. 1994 (b) period for making the goods available at the port of shipment : 11 . 4  1 . 5. 1994 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Brux ­ elles ; telex 22037 / 25670 AGREC B ; telefax (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on request by the successful tenderer :  29 . 1 . 94 Official Journal of the European Communities NÃ ´ L 24/41 LOTS G, H, I 1 . Operation No ('): 1230/93 (lot G) ; 1200/93 (lot H); 1193/93 (lot I) 2. Programme : 1993 3. Recipient (2) : FÃ ©dÃ ©ration internationale des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, (IFRC), Dept. Approvisionnement et logistique, Case Postale 372, CH-1211 GenÃ ¨ve 19 (tel . 730 42 22 ; telex . 41 21 33 LRC CH ; fax 733 03 95) 4. Representative of the recipient : G : Ethiopian Red Cross Society  Ras Desta Damte Av.  PO box 195, Addis Abbeba, Tel : (251-1 ) 44 93 64, 15 90 74, fax : 51 26 43, Tlx : ERCS ET) H : Croissant Rouge tunisien, 19, rue d'Angleterre, Tunis 1000 Tel : (216-1 ) 24 55 72, fax 34 01 51 , tlx : 14524 HILAL TN I : Croissant Rouge marocain, Palais Mokri, BP 189 Takaddoum Rabat Tel : (212-7) 65 08 98, 65 14 95, fax 65 32 80, tlx ALHILAL 31940 M RABAT 5. Place or country of destination (*) : Ethiopia (lot G) ; Tunisia (lot H) ; Morocco (lot I) 6 . Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods : (3) (10) ( 13) : see OJ No C 114, 29. 4. 1991 , p. 1 (under IIIA.1 (a)) 8 . Total quantity : 825 tonnes net 9 . Number of lots : 3 (lot G : 525 tonnes ; lot H : 150 tonnes ; lot 1 : 150 tonnes) 10 . Packaging and marking (*) Q (8) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under IIIA2 (2) (b), IIIA.2(3) and IIIA.3) :  five-litre plastic drums, without cardboard crosspieces ; lot G : in containers Markings in English (lot G) and French (lots H, I) Supplementary markings : 'FICR-Tunis' (lot H) ; 'FICR-Skhirat via Casablanca' (lot I) 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed (lots G, H) ; free at destination (lot I) 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Assab (lot G) ; La Goulette (lot H) 16. Address of the warehouse and, if appropriate, port of landing : entrepot Croissant -Rouge Skhirat (lot I) 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 14.  27. 3 . 1994 18 . Deadline for the supply : lot H : 10 . 4. 1994 ; lots G, I : 17. 4. 1994 19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 15. 2. 1994 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 1 . 3 . 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 28 . 3 .  10. 4. 1994 (c) deadline for the supply : lot H : 24. 4. 1994 ; lots G, I : 1 . 5. 1994 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 15. 3. 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 11 .  24. 4. 1994 (c) deadline for the supply : lot H : 8 . 5 . 1994 ; lots G, I : 15 . 5 . 1994 No L 24/42 Official Journal of the European Communities 29 . 1 . 94 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Brux ­ elles ; telex 22037 / 25670 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on request by the successful tenderer :  29. 1 . 94 Official Journal of the European Communities No L 24/43 LOT K 1 . Operation No ('): 816/93 2. Programme : 1993 3. Recipient (2) : Mozambique 4. Representative of the recipient : Ministry of Health, Av. Salvador Allende, Maputo ; contact Mr Jorge Xhlone, (tel . 423 822/430 814, telex 6-239 Misau MO) 5. Place or country of destination (*) : Mozambique 6. Product to be mobilized : refined rapeseed oil 7. Characteristics and quality of the goods (3) f): See OJ No C 114, 29. 4. 1991 , p. 1 [IILA.l.(a)] 8 . Total quantity : 750 tonnes 9. Number of lots : one (three parts : iot K 1 : 205 tonnes, lot K 2 : 435 tonnes, lot K 3 : 1 10 tonnes) 10. Packaging and marking (6) Q : See OJ No C 114, 29. 4. 1991 , p. 1 (IIIA2.2, IIIA2.3, IIIA3)  20-litre plastic drums, no pallets Markings in Portuguese 11 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : lot K 1 : Maputo ; lot K 2 : Beira ; lot K 3 : Nacala 16. Address of the warehouse and, if appropriate, port of landing : lot K 1 : Centro de abastecimentos, Av. das FPLM No 264 Distance Port-Warehouse : 13 km ; Contact : Valeriano de Brito lot K 2 : DirecÃ §Ã £o provincial de SaÃ ºde, Bairro da Manga Distance Port-Warehouse : 20 km ; Contact : JosÃ © Gundana lot K 3 : Hospital psiquiÃ ¡trico, Nampula Distance Port-Warehouse : 240 km ; Contact : AmÃ ©rico dos Anjos Viagem 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7.  20. 3 . 1994 18 . Deadline for the supply : 17. 4, 1994 19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 15. 2. 1994 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 1 . 3. 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 21 . 3  3. 4. 1994 (c) deadline for the supply : 1 . 5. 1994 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 15. 3 . 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 4  17. 4. 1994 (c) deadline for the supply : 15. 5. 1994 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã l'at ­ tention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles (telex 22037 AGREC B / 25670 AGREC B ; telefax : (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer :  No L 24/44 Official Journal of the European Communities 29 . 1 . 94 LOT L 1 . Operation No ('): 1182/93 2. Programme : 1993 3. Recipient (2) : Republic of Cape Verde 4. Representative of the recipient : Empresa Publica de Abastecimento de Cabo Verde (EMPA), P.O. Box 107  Achada Grade. TÃ ©l . : (238)61 56 31 ; tÃ ©lex : 6054 ; tÃ ©lÃ ©copieur : (238) 61 14 60 ; personne Ã contacter : Mme Amelia Anahory Fernandes / M. Aristides Abreu. 5. Place or country of destination (*) : Republic of Cape Verde 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods : (3) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under IIIA1 (a)) 8 . Total quantity : 400 tonnes net 9. Number of lots : one in 2 parts (L 1 : 100 tonnes ; L2 : 300 tonnes) 10. Packaging and marking (6) : see OJ No C 114, 29. 4. 1991 , p. 1 (under IIIA.2 (2) (b), IIIA.2(3) and IIIA.3) :  five-litre plastic drums, without cardboard crosspieces 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : L 1 : Mindelo ; L 2 : Praia 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 21 . 3  3. 4. 1994 18 . Deadline for the supply : 24. 4. 1994 19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 15. 2. 1994 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 1.3 . 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 4  17. 4. 1994 (c) deadline for the supply : 8 . 5. 1994 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 15. 3 . 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 18 . 4  1 . 5. 1994 (c) deadline for the supply : 22. 5. 1994 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Brux ­ elles ; telex 22037 / 25670 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund ' payable on request by the successful tenderer :  29 . 1 . 94 Official Journal of the European Communities No L 24/45 Notes (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels . (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. 0 Commission delegation to be contacted by the successful tenderer : OJ No C 114, 29 . 4. 1991 , p. 33 . (6) Notwithstanding OJ No C 1 14, point IIIA.3 (c) is replaced by the following : 'the words "European Community"'. Q Lots I, K : Placed in 20-foot contianers . The free holding period for containers must be at least 15 days . (8) Lot H : The cartons shall be stacked on wooden pallets (made of pine, fir or poplar wood) measuring not more than 1 200 x 1 400 mm, and with the following features : four-way entry, non-reversible, with wings ; a top deck consisting of a minimum of seven planks measuring 100 mm in width and of a thickness of 22 mm ; a bottom deck consisting of three planks measuring 100 mm in width and of a thickness of 22 mm ; three bearers measuring 100 mm in width and of a thickness of 22 mm ; nine dowels : 100 x 100 x 78 mm minimum ; the palletized cartons shall be covered by shrink film of a thickness of at least 1 50 microns ; the cartons must have reinforced protection consisting of four angles (35 x 35 mm) made of cardboard at least 3 mm thick placed on the four upper edges ; the whole of the above must be bound, in each direction, by two nylon straps of a width of not less than 15 mm with plastic buckles. (9) The following documents must be sent to the beneficiary's representative immediately after loading to enable him to obtain an import licence :  original pro forma invoice indicating :  type of goods, quantity  fob price,  insurance costs,  freight costs,  packing list,  health certificate,  radiation certificate,  bill of lading (1 /3 original). (10) The successful tenderer shall supply to the beneficiary or its representative, on delivery, a sanitary certificate. (") Lot D : The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate in English stating that the vegetable oil does not contain any pork fat (lard). (1J) Lot F : By way of derogation from OJ No C 114 : 190 to 200 litre/kilo metal casks The casks must be made of sheet of a minimum thickness of 1 ,0 mm for the cover, 0,8 mm for the body and 1,0 mm for the base (10/08/ 10). No L 24/46 Official Journal of the European Communities 29 . 1 . 94 (13) Lot H : The shipping documents must be authenticated by the diplomatic representative in the exporting country. Lots H, I : They must be sent to the beneficiary's representative immediately after loading. Lot G : The following should be included in the charter party : *Food-aid consignment from the European Community : since the freight charges do not include coordination or supervision costs, the US $ 1,50 tax normally paid must not be applied in the case of this ship.' ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® 7ioa6rr|Ta (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) Quantite totale (en tonnes) Quantita totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) MÃ µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) Quantites partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n ° Aktion nr. MaÃ nahme Nr. Ap&amp;&lt;7T| Ã ±Ã Ã ¹Ã ¸. Operation No Action n ° Azione n. Maatregel nr. AcÃ §Ã £o n? Informaciones complementarias Yderligere oplysninger ErgÃ ¤nzende AuskÃ ¼nfte Ã £Ã Ã ¼Ã »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  ÃÃ »Ã ·Ã Ã ¿Ã Ã ¿Ã Ã ¯Ã µÃ  Additional information Informations complÃ ©mentaires Informazioni supplementari Bijkomende informatie InformaÃ §Ã µes complementares A 527 A1 : 234 1315/93 Maroc A2 : 158 1316/93 Maroc A3 : 135 1317/93 Mauritanie B 410 B1 : 275 1318/93 Tchad B2 : 35 1319/93 Tchad B3 : 100 1320/93 Sierra Leone C 371 CI : 225 1321 /93 Tunisie C2 : 146 1322/93 Tunisie D 1 000 1281 /93 Pakistan E 500 1282/93 Sudan F 26 1152/93 Ethiopia